The appeal in this case is from an order denying motion to strike portions of the Bill of Complaint.
This is a companion case to the case of Strohmeyer v. Rembrandt Corporation, this day filed.
The order appealed from in this case should be and is hereby affirmed on the authority of the opinion and judgment in the said companion case of Strohmeyer v. Rembrandt Corporation.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and BROWN, BUFORD and DAVIS, J.J., concur.
TERRELL, J., agrees to the conclusion.
ELLIS, P.J., not participating. *Page 837